
	
		II
		110th CONGRESS
		1st Session
		S. 1885
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mr. Reid  (for
			 Mr. Obama (for himself,
			 Mrs. McCaskill, Mr. Harkin, Mr.
			 Kerry, Mr. Baucus,
			 Mr. Biden, Mr.
			 Durbin, and Mr. Kennedy))
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide certain employment protections for family
		  members who are caring for members of the Armed Forces recovering from
		  illnesses and injuries incurred on active duty.
	
	
		1.Short titleThis Act may be cited as the
			 Military Family Job Protection
			 Act.
		2.Prohibition on
			 discrimination in employment against certain family members caring for
			 recovering members of the Armed Forces
			(a)ProhibitionA family member of a recovering
			 servicemember described in subsection (b) shall not be denied retention in
			 employment, promotion, or any benefit of employment by an employer on the basis
			 of the family member's absence from employment as described in that subsection,
			 for a period of not more than 52 workweeks.
			(b)Covered family
			 membersA family member described in this subsection is a family
			 member of a recovering servicemember who is—
				(1)on invitational
			 orders while caring for the recovering servicemember;
				(2)a non-medical
			 attendee caring for the recovering servicemember; or
				(3)receiving per
			 diem payments from the Department of Defense while caring for the recovering
			 servicemember.
				(c)Treatment of
			 actionsAn employer shall be
			 considered to have engaged in an action prohibited by subsection (a) with
			 respect to a person described in that subsection if the absence from employment
			 of the person as described in that subsection is a motivating factor in the
			 employer's action, unless the employer can prove that the action would have
			 been taken in the absence of the absence of employment of the person.
			(d)DefinitionsIn this section:
				(1)Benefit of
			 employmentThe term
			 benefit of employment has the meaning given such term in section
			 4303 of title 38, United States Code.
				(2)Caring
			 forThe term caring for, used with respect to a
			 recovering servicemember, means providing personal, medical, or convalescent
			 care to the recovering servicemember, under circumstances that substantially
			 interfere with an employee's ability to work.
				(3)EmployerThe
			 term employer has the meaning given such term in section 4303 of
			 title 38, United States Code, except that the term does not include any person
			 who is not considered to be an employer under title I of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611 et seq.) because the person does not meet the
			 requirements of section 101(4)(A)(i) of such Act (29 U.S.C.
			 2611(4)(A)(i)).
				(4)Family
			 memberThe term family member, with respect to a
			 recovering servicemember, has the meaning given that term in section 411h(b) of
			 title 37, United States Code.
				(5)Recovering
			 servicememberThe term recovering servicemember
			 means a member of the Armed Forces, including a member of the National Guard or
			 a Reserve, who is undergoing medical treatment, recuperation, or therapy, or is
			 otherwise in medical hold or medical holdover status, for an injury, illness,
			 or disease incurred or aggravated while on active duty in the Armed
			 Forces.
				
